Citation Nr: 1234702	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for hearing loss.

2. Whether new and material evidence has been presented to reopen the claim of service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009, a statement of the case was issued in February 2010, and a substantive appeal was timely received in March 2010.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1. In a rating decision in August 2007, the RO denied service connection for hearing loss and tinnitus; after the Veteran was notified of the adverse determination, he did not appeal the denial of the claims and the rating decision became final.

2. The additional evidence presented since the rating decision by the RO in August 2007 does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claims of service connection for hearing loss and tinnitus.


CONCLUSIONS OF LAW

1. The rating decision in August 2007, denying service connection for hearing loss and tinnitus, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2. The additional evidence presented since the rating decision by the RO in August 2007, denying service connection for hearing loss and tinnitus, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in March 2007.  
The VCAA notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of a current disability; evidence of an injury or disease in service or an event in service, causing or aggravating injury or disease; evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or he could authorize VA to obtain any non-Federal records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

The Veteran was also notified of the respective duties of the claimant and of VA prior to the adverse decision on appeal.  The VCAA notice by letter, dated in July 2009, included the type of evidence needed to reopen the claim of service connection, that is, new and material evidence, namely, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and pertained to the reason the claim was previously denied, that is, hearing loss and tinnitus were not incurred in nor were caused by service.  A post-adjudication letter dated in September 2009 reiterated what constitutes "new and material evidence."

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material evidence necessary to reopen a service connection claim); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).

Duty to Assist

The Board concludes that VA has fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims on appeal.  Pertinent evidence associated with the claims file consists of service treatment records, post-service treatment records, and report of VA examination.  Also of record and considered in connection with the appeal are statements provided by the Veteran and his representative.  The Veteran's representative in a September 2012 brief avers that the August 2007 VA examination is inadequate and that the Veteran should be afforded a new examination.  However, the August 2007 VA examination was evidence on file at the time of the finally adjudicated claim in the August 2007 rating decision.  In accordance with 38 C.F.R. § 3.159(c)(4)(iii), the Veteran is not entitled to another VA examination unless new and material evidence is presented; and, as discussed further below, this is not the case here.  Thus, VA has no duty to accord the Veteran another examination.  

Furthermore, the Veteran has been accorded ample opportunity to present evidence and argument in support of this present appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claims.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Application to Reopen the Claim of Service Connection 

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim which has been disallowed, the claim may be reopened.

As the Veteran's application to reopen the claims of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion). 

Evidence Previously Considered

The evidence at the time of the last prior final denial in August 2007 is summarized below. 

The DD-214 shows the Veteran's military occupational specialty was marksman (rifle).  The Veteran consistently described his military occupational specialty as field artilleryman.  Records from the National Personnel Records Center show the Veteran's occupational service included cannoneer from June 1966.

The Veteran's February 2007 claim statement contends that he was exposed to hazardous noises in performing his duties as a field artilleryman without any ear protection.  As a result, he claims that he has experienced hearing loss and tinnitus ever since exposure to such acoustic trauma in service.  

The service treatment records show no complaints of ear-related or hearing problems.

Upon enlistment examinations in May 1964 and April 1966, the Veteran reported no complaints of ear-related or hearing problems on the reports of medical history.  The physican's reports in May 1964 and April 1966 revealed a 15 out of 15 for both ears on the whisper test and no hearing problem was indicated by the audiometer testing.

In the January 1968 report of medical history for separation, the Veteran stated that his present health at that time was "very good."  He also checked "no" when asked if he has or had ear, nose or throat trouble, or running ears.  In the clinical evaluation upon separation, the examining physician indicated that the Veteran's ears and drums were normal.  Furthermore, the physician entered a 1 for the "H" category (hearing and ear) under the "PULHES" physical profile of the Veteran.  The results of the audiometric testing at separation revealed that his hearing was within normal limits.

Post-service treatment records did not reveal an ear-related or hearing problem.

The Veteran was afforded a VA examination in August 2007.  The examiner reviewed the Veteran's claims file, military and medical history, and provided an adequate physical examination.  Although the examiner mistakenly noted that the Veteran served in Vietnam for two years, this mistake did not prejudice the Veteran because the examiner properly noted his military duties, which were in artillery, and noted the claimed onset of hearing problems.  Additionally, the examiner noted the Veteran's self-reported noise exposure after service, where the Veteran stated he worked in a vehicle assembly plant for 10 years, followed by working for the railroad for 14 years until he sustained a work injury.  

The examiner's physical examination revealed a diagnosis of both hearing loss and tinnitus.  The examiner provided an etiological opinion that due to the Veteran's post-service noise exposure, it is not likely the Veteran's hearing loss or tinnitus are related to his military duties considering that his hearing thresholds were within normal limits upon entrance and separation from service.  The examiner opined that having normal hearing at exit is a strong indicator that his military noise exposure was not enough to cause the present day hearing conditions.

In the rating decision in August 2007, the RO denied service connection for hearing loss and tinnitus, on the grounds that after reviewing the evidence of record, there was no evidence to support a finding that these conditions occurred in service, was caused by service, or was manifested to a compensable degree within one year of service.

Additional Evidence

The evidence of record since the last prior final denial in August 2007 consists of the following.

The Veteran's claim in July 2009 revealed the same contentions as his original February 2007 claim - that he sustained acoustic trauma when performing his duties as a field artilleryman without ear protection and has experienced hearing loss and tinnitus ever since service.

Veteran's statements in August 2009 reiterated his military duties in field artillery as he stated that he was subjected to firing of numerous rounds of "155 Howisters", and as a result, he suffered from hearing problems since service.

Statements made in conjunction with his September 2009 notice of disagreement and March 2010 Form 9 reiterate the same contentions that the Veteran, due to his military occupation in field artillery, was exposed to acoustic trauma which caused him to suffer hearing problems and tinnitus since service.  

The Veteran's local representative submitted a Form 646 in May 2011 which requests the Board for another examination and asks the Board to concede acoustic trauma due to the Veteran's military occupation.  The Veteran's national representative in a September 2012 brief essentially argues that the VA audiologist who performed the August 2007 VA examination formulated a negative nexus opinion based on incomplete or inaccurate facts.  This argument has already been addressed above in the Duty to Assist section.

The Veteran did not submit any additional medical records to support his underlying claims.

To the extent that the Veteran states he was exposed to acoustic trauma while performing his military duties in field artillery service and as a result he experienced hearing problems and tinnitus in service, the evidence is not new and material as it is cumulative, that is, supporting evidence of previously considered evidence, namely, the Veteran's previously articulated statements in February 2007 and statements made at his August 2007 VA examination substantially reiterated the same contentions.  Acoustic trauma due to the Veteran's military occupation has already been conceded as the VA examiner considered this fact when rendering his medical opinion, despite the fact that he provided a negative nexus opinion.  Such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  

To the extent that the Veteran's statements show that he fired numerous rounds of 155 Howisters during his duties in the field, the evidence is not new and material as it is cumulative, that is, supporting evidence of previously considered evidence, namely, that the Veteran's military occupation heavily involved firing artillery weapons.  Cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  The DD-214, February 2007 original claim statement, and personnel records have already established the fact that the Veteran's military occupational specialty involved firing weapons.

As the statement involving the 155 Howister does not relate to an unestablished fact necessary to substantiate the claims, that is, the present hearing loss and tinnitus was incurred in or caused by the Veteran's military service, the evidence is not new and material evidence under 38 C.F.R. § 3.156.

The present issue is whether new and material evidence has been received to reopen the previously denied claim of service connection for hearing loss and tinnitus.  To the extent that the Veteran, by and through his representative, wants to argue that the findings contained in the August 2007 VA examination report constitute new and material evidence, such evidence is not new and material as it is cumulative, that is, this VA examination report has previously been considered at the time of the final rating decision in August 2007.

As the additional evidence is not new and material, the claims of service connection for hearing loss and tinnitus are not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim of service connection for hearing loss is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for tinnitus is not reopened, and the appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


